Citation Nr: 1127659	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-25 578 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a previously assigned noncompensable rating for a chronic low back strain.

In an October 2007 rating decision, the RO increased the rating from noncompensable to 10 percent for the Veteran's service-connected low back strain, effective August 22, 2005, the date of claim for increase; however, the claim for higher rating for the back remains before the Board because the rating assigned for the period remains less than the maximum available benefit awardable for the period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned.

In January 2009, the Board remanded this matter to the RO for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record raises an issue of service connection of degenerative arthritis of the right hip as secondary to the service-connected chronic low back strain with degenerative disc disease disorder.  See April 2009 VA examination report.  This issue is referred back to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected chronic low back strain with degenerative disc disease disability is primarily manifested by subjective pain, degenerative disc disease of the thoracolumbar spine, and forward flexion of the thoracolumbar spine limited to no more than 90 degrees; there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, nor is there evidence of incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for the service-connected chronic low back strain with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in October 2005 and May 2008 letters and the claim was readjudicated in a August 2008 and April 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  The elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the November 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, private treatment records, provided the Veteran examinations, afforded the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Increased Rating 

The Veteran maintains that he is entitled to a disability rating greater than 10 percent for his service-connected chronic low back strain with degenerative disc disease.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 





Chronic Low Back Strain with Degenerative Disc Disease 

In the June 1997 rating decision, the RO granted service connection and assigned an initial 10 percent disability evaluation for low back pain, effective from October 1996.  In granting service connection, the RO noted the Veteran's in-service treatment for low back pain, which continued during his military career, and he was noted to have L-5 spondylolysis without significant spondylolisthesis with mild loss of L5-S1 disc height.  In a May 1999 rating decision, the RO decreased the 10 percent disability rating to noncompensable, as the Veteran failed to report for a VA review examination.  In August 2005, the Veteran initiated a claim for an increase in his disability evaluation.  In the December 2005 rating action on appeal, the RO continued the noncompensable rating for the Veteran's low back disability.  In an October 2007 rating decision, the RO increased the disability rating from noncompensable to 10 percent disabling, effective August 22, 2005, the date of claim for increase.  In this decision, the RO recharacterized the service-connected disability as chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Under a general formula for evaluating spine disorders (38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242), a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.

Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

In this case, the Veteran underwent a VA examination in October 2005.  At the time, he reported experiencing a dull ache and constant pain, localized to his lower back, radiating to his bilateral hips.  He further described experiencing flare-ups which occur once or twice weekly, with the severity of pain as a 9/10, lasting from four to six hours.  He reported that precipitating factors include bending, lifting, or stooping, and the alleviating factor is rest.  He denied experiencing any additional limitation of motion during flare-ups.  He denied taking any medication for his pain.  He denied experiencing numbness, weakness, bowel, or bladder complaints, as well as erectile dysfunction.  He denied the use of assistive devices.  He denied a history of surgery.  He reported that he was currently unemployed, explaining that his last day of work with and environmental services company was one week ago.  He further stated that he did not have any difficulty with eating, grooming, toileting, or bathing.  He reported having discomfort, namely increasing back pain, with traveling long distances.  He denied acute episodes of excruciating low back pain.  

On examination, the Veteran's gait was normal, and he had normal contour of the lumbar spine.  There was no evidence of spasms, weakness, or ankylosis.  There was no evidence of tenderness on palpation of the axial spine, lumbar spine, or paraspinal muscles.  There were no fixed deformities.  On range of motion, there was no pain with motion of his spine.  Forward flexion was from 0 to 90 degrees without pain, extension was from 0 to 30 degrees without pain, left lateral flexion was from 0 to 30 degrees without pain, right lateral flexion was from 0 to 30 degrees without pain, left lateral rotation was from 0 to 30 degrees without pain, and right lateral rotation was from 0 to 30 degrees without pain.  Upon repetition of range of motion, there was no evidence of fatigue, weakness, lack of endurance, incoordination, or pain.  X-rays revealed well-maintained curvature of the spine with well-maintained disc spaces.  The Veteran's sensory and motor examinations were intact.  He had good muscle tone.  His muscle strength was 5/5, reflexes were 2/4 for all, there were no pathological reflexes, and Waddell's sign was negative.  Upon review of the claims file, the examiner diagnosed a chronic low back strain, and noted that the Veteran had no functional impairment.     

A private magnetic resonance imaging (MRI) report from St. John Health dated in July 2007 indicates an impression of disc herniation at L5-S1 with extruded disc fragment extending superiorly, which was noted to cause impingement of the thecal sac at this level and bilateral neural foraminal narrowing. 

In a private treatment record dated in July 2007, Dr. P. B. diagnosed a herniated nucleus pulposus of L5-S1 based on the recent MRI findings. 

During the November 2008 hearing before the undersigned, the Veteran testified that his low back strain severely affected his ability to perform his job as a maintenance supervisor.  He stated that he experienced radiating pain from his lower back and hip area down his right leg.  

VA outpatient treatment records dated in 2008 demonstrate that the Veteran sought treatment for his lumbar spine condition, as well as note that July 2007 private records show a L5-S1 disc herniation, impingement of the thecal sac, and bilateral neural foraminal narrowing. 

The Veteran underwent a second VA examination in April 2009.  At the time, the Veteran reported experiencing constant pain in his lower back with an intensity of 1/10.  He further reported that his activities of daily living were limited.  He reported that he was employed, but his work is affected by his condition.  He indicated that he was currently taking pain medication with a fair response and no side effects.  He denied the use of assistive devices.  He denied a history of an acute episode of excruciating back pain in the last 12 months.  He indicated that his pain was mostly near the right side of his lower back, including his right thigh area.  He reported that there was no radiation of pain and denied bladder or bowel dysfunction.  He denied a history of surgery.  

On examination, the Veteran's gait was slightly guarded.  His posture was good.  His lower back revealed normal lumbar lordosis.  His muscle tone was good, and there was no evidence of spasm.  There was no evidence of scoliosis or kyphosis.  There was minimal tenderness on palpation.  On range of motion testing, flexion was to 65 degrees, with a complaint of pain at the end of motion; extension was to 25 degrees, with a complaint of pain at the end of motion; right lateral flexion was to 25 degrees, without pain; left lateral flexion was to 25 degrees, without pain; left lateral rotation was to 10 degrees, with a complaint of pain at the end of motion; and right lateral rotation was to 10 degrees, with a complaint of pain at the end of motion.  On repetition, there was no evidence of additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  X-rays of the lumbar spine revealed evidence of degenerative disc disease at the L5-S1 level with a mild degrees of grade 1 spondylolisthesis and spondylolysis.  On neurological examination, both lower limbs were negative for any neurological deficiency.  Straight leg raise was to 60 degrees on the right side with a complaint of pain in the groin, and to 75 degrees on the left side.  Lasegue test was negative.  

Upon review of the Veteran's claims file, the examiner diagnosed a chronic lumbar strain with degenerative disc disease at the L5-S1 level with mild spondylolisthesis and spondylolysis.  The examiner opined that there was no evidence of neurological disability or lower extremity radiculopathy.  He further opined that there was no history of an acute episode of excruciating low back pain during the last 12 months.  The examiner concluded that there was minimal impairment in the Veteran's daily occupational activities due to his low back complaints and current condition.   

Given the evidence of record, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 disability under DC 5237.  In this regard, the October 2005 VA examination did not show any muscle spasms, guarding, abnormal gait, or abnormal spinal contour.  Moreover, while the April 2009 VA examination noted that the Veteran's gait was slightly guarded, there was no evidence of muscle spasm, scoliosis, or kyphosis.  

In addition, pain-free forward flexion has been consistently shown to exceed 60 degrees (the October 2005 examination noted forward flexion to 90 degrees and the April 2009 examination noted forward flexion to 65 degrees) and the combined range of motion of his thoracolumbar spine noted during the October 2005 examination was 240 degrees and 160 degrees during the April 2009 examination.  Further, neither VA nor private outpatient treatment records show that the Veteran warrants an increase in rating based upon range of motion, muscle spasm, guarding, or ankylosis.  

Although the Veteran complains of pain, there are no noted objective findings of pain on range of motion maneuvers, including forward flexion; thus, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected low back disorder are, however, already contemplated by the 10 percent rating for his lumbar spine disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The October 2005 VA examiner did not note any pain at 90 degrees flexion, and there was no additional loss of motion after repetitive motion testing and no objective evidence of further dysfunction in the form of atrophy, fatigability, weakness, or incoordination.  While the April 2009 VA examiner noted that the Veteran complained of pain at 65 degrees of flexion, there was no additional limitation of motion upon repetition due to pain, fatigue, weakness, or lack of endurance.  

The Veteran has been diagnosed with degenerative disc disease; however, considering the claim under the criteria for an increased rating under Diagnostic Code 5243 does not result in a higher 20 percent evaluation.  There is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbar spine with scar disability.

With respect to neurological symptoms, during the November 2008 hearing before the undersigned, the Veteran reported experiencing radiating pain from his lower back and hip area down his right leg.  In this regard, the Board notes that he is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite his neurological complaints, the weight of the evidence does not warrant assignment of separate ratings.  The April 2009 VA neurological examination report indicates that both lower limbs were negative for any neurological deficiency; straight leg raise was to 60 degrees on the right side, with a complaint of pain in the groin and to 75 degrees on the left side; and Lasegue test was negative.  Moreover, the examiner opined that there was no evidence of neurological disability or lower extremity radiculopathy.  Further, during the April 2009 examination, the Veteran reported that he did not experience radiation of pain and denied bladder or bowel dysfunction.  Therefore, the Board finds there is no basis to award a separate disability rating for a neurological impairment associated with the Veteran's service-connected disability.  

In sum, there is no support for a schedular evaluation in excess of 10 percent for the Veteran's service-connected chronic low back strain with degenerative disc disease disability at any point during the pendency of this appeal.  38 C.F.R. §§ 4.3, 4.7. 




Other rating considerations

The Veteran has indicated that his service-connected chronic low back strain with degenerative disc disease condition has affected his occupation.  See November 2008 hearing transcript and April 2009 VA examination report.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected lumbar spine disability.  The competent medical evidence of record shows that his degenerative disc disease of the lumbar spine is primarily manifested by subjective pain and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Moreover, as the Veteran has reported current employment, this case does not raise a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  










ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


